OPINION — AG — UNDER THE EQUAL PROTECTION CLAUSE OF THEFOURTEENTH AMENDMENT TO THE UNITED STATES CONSTITUTION, THE LEGISLATURE CAN SET LIMITS ON TUITION AND FEES TO BE CHARGED AT INSTITUTIONS OF HIGHER EDUCATION, WHICH PROVIDE FOR GREATER TUITION OR FEES FOR OUT OF STATE STUDENTS THAN IN STATE STUDENTS; HOWEVER, IT CANNOT SET TUITION OR FEES FOR OUT OF STATE STUDENTS RESIDING WITHIN SIXTY (60) MILES OF A STATE INSTITUTION OF HIGHER EDUCATION AT THE SAME RATE PAID BY RESIDENTS OF THE STATE AT SUCH STATE INSTITUTION. CITE: ARTICLE XIIIA, SECTION 2, 70 O.S.H. 628.1 (GERALD E. WEIS) ** SEE: OPINION NO. 89-521 (1989) **